DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 9 have been amended, claims 16-20 have been withdrawn, and claims 1-15 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vagnoni et al (10,486,876).
As to claim 1, Vagnoni discloses a packaging assembly (Figures 5a, 5b) for a drill bit (300), the packaging assembly comprising a front clip (Figure 5B) including a front side (inner facing side with posts 256), a rear side (outer facing side, not shown) opposite the front side, and a drill bit holding region configured to receive a portion of the drill bit (Figure 5A, 5B with the drill bit holding region between the two walls 252 and 254), the front clip further including a post (256) extending from the drill bit holding region; and a back clip (502 as shown in Figure 5A)  that is separate from the front clip, the back clip including an aperture (230) that receives the post; wherein the post includes an enlarged, melted head to inhibit axial movement of the back clip relative to the front clip (Vagnoni discloses the product is made of molding process, which the post is made with melted plastic material  and in the process of forming the post, it forms a enlarged head, the enlarged head of the post enter the tapered hole 230 and thus inhibit the removal of the back clip, furthermore, as shown in Figure 3C and 3D, which shows the enlarge head 256 extend above the sidewall 252 and 254, therefore, upon insert the enlarge head 256 into the back clip with apertures 230, the sidewalls and the enlarged head inhibit any axial movement of the back clip relative to the front clip).   
As to claims 3-4, Vagnoni further discloses the post is a first post, and wherein the front clip further includes a second post extending from the drill bit holding region (Vagnoni further discloses four posts 256 position on the front clip 504B) and the aperture is a first aperture, and wherein the back clip includes a second aperture that receives the second post (Figure 5A shows the back clip 504A with corresponding four apertures 230).  
As to claim 5, Vagnoni further discloses the drill bit holding region protrudes from the front side of the front clip to define a recess (recess form by two side walls 254 and 252).  
As to claim 9, Vagnoni discloses a packaging assembly (Figures 5a, 5b) for a drill bit (300), the packaging assembly comprising a front clip (502 as shown in Figure 5A)  including a front side (front side as shown in Figure 5), a rear side (opposite side of the front side not shown) opposite the front side, and an aperture (230) extending through the front and rear sides; and a second clip (Figure 5B 504) that is separate from the first clip, the second clip including a front side (front side with post 256), a rear side opposite the front side, and a post (256) extending front the front side (Figure 5B) the post being received by the aperture, the post including an enlarged, melted head  fused to the first clip to inhibit removal of the first clip from the second clip, and secure the drill bit between the first and second clip (Vagnoni discloses the product is made of molding process, which the post is made with melted plastic material and in the process of forming the post, it forms a enlarged head integral to the post, the enlarged head of the post enter the tapered hole 230 on the front clip and connect to the front clip to secure and inhibit the removal of the second clip).   In the current claim, applicant recites a product-by-process claim, which specific discloses the method step of fusing and melting.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
As to claim 10, Vagnoni further disclose the second clip (Figure 5B) includes a drill bit holding region with a recess to receive the drill bit (recess is form between the walls 252 and 254).
As to claim 11, Vagnoni  further discloses the first clip includes a channel to receive the drill bit (Figure 5A channel is formed between the ribs (506 and 508).
As to claim 12, Vagnoni further discloses the enlarged, melted head covers the aperture (Once the enlarge head of post 256 insert into the aperture,  the enlarge head would cover the aperture in order to provide locking feature).
As to claims 14-15, Vagnoni further discloses the post is a first post, and wherein the front clip further includes a second post extending from the drill bit holding region (Vagnoni further discloses four posts 256 position on the front clip 504B) and the aperture is a first aperture, and wherein the back clip includes a second aperture that receives the second post (Figure 5A shows the back clip 504A with corresponding four apertures 230).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vagnoni et al. (10,486,876) in view of CN 201042335. 
As to claim 2,  Vagnoni et al. does not disclose multiple sized back clips for differing dimension drill bits. However, CN 201042335 disclose different sized structure to provide for different sized tools (see page 5, lines 11-19 and Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packaging assembly and kit of Vagnoni et al. reference with additional parts of varied size in the manner of CN 201042335 as claimed, as such a modification would predictably provide varied size clips for varied size drill bits.   
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vagnoni et al. (10,486,876) in view of Ou (2016/0288971).
As to claims 6-7, Vagnoni further discloses the back clip comprises a hanging aperture, but does not disclose the front clip further includes a hanging aperture configured to support the packaging assembly from a hook and the front clip further includes a window extending between the front and rear sides, wherein the window is adjacent the drill bit holding region.  Nevertheless, Ou discloses a display board for tools with a front clip (10) and a back clip (20), the front clip comprises a locking post (11) and a back clip (20) comprises openings (21) that correspond to the locking post (11), the front clip further includes a hanging aperture configured to support the packaging assembly from a hook and the front clip (10) further includes a window extending between the front and rear sides, wherein the window is adjacent the drill bit holding region (Figure 3 showing the front clip (10) with opening window such as 14, 13 and an opening on the center of the body).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hanging aperture of Vagnoni form at the front clip as taught by Ou since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP2144 VI C.  With regarding to the window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front clip with opening as taught by Ou in order to display part of the article being store within the clips.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vagnoni et al. (10,486,876) in view of Hernandez (2005/0098462).
As to claim 8,  Vagnoni does not specifically disclose the post is formed of plastic.  Nevertheless, Hernandez discloses a tool packaging device with front clip (20) with posts (48a-d and 28a-d), Hernandez further discloses the entire assembly can all be made separately from plastic such as polypropylene([0022]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front clip of Vagnoni with plastic material as taught by Hernandez in order to molded the packaging separately and molded with plastic material in order to reduce the manufacturing cost.
As to claim 13,  Vagnoni does not specifically disclose at least a portion of the second clip is composed from plastic .  Nevertheless, Hernandez discloses a tool packaging device with front clip (20) with posts (48a-d and 28a-d), Hernandez further discloses the entire assembly can all be made separately from plastic such as polypropylene([0022]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least a portion of the second clip of Vagnoni with plastic material as taught by Hernandez in order to molded the packaging separately and molded with plastic material in order to reduce the manufacturing cost.
Response to Arguments
Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument to independent claim 1, applicant argues that Vagnoni fails to teach or suggest the limitation of “a front clip including a post, a back clip that is separate from the front clip, and the post including an enlarged, melted head to inhibit axial movement of the back clip relative to the front clip”.  Such argument is not found persuasive.  Vagnoni discloses the post 256 are insert into a taper holes (230), the structure of the post with the enlarge head 256 extend above the sidewall 252 and 234, as shown in Figure 3C-3E, therefore, upon insert the enlarge head 256 into the back clip with tapered apertures 230, the mating of the enlarge head 256 along with the sidewalls (sidewalls of 236, 238 on the back clip and the side walls of 252,254, 258A-C and 260 A-C which forming a stabilize holder portion with a center channel for holding the drill bit.  The structure of the sidewalls and the enlarged head inhibit any axial movement of the back clip relative to the front clip)
With regarding to claim 9, applicant argues that “Vagnoni fails to provide a post including an enlarged melted head fused to the first clip to inhibit removal of the first clip from the second clip”  Such argument is not found persuasive.  Vagnoni discloses the product is made of molding process, which the post is made with melted plastic material and in the process of forming the post, it forms a enlarged head integral to the post, the enlarged head of the post enter the tapered hole 230 on the front clip and connect to the front clip to secure and inhibit the removal of the second clip).   In the current claim, applicant recites a product-by-process claim, which specific discloses the method step of fusing and melting.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736